DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 2-20 are objected to because of the following informalities:  Claims 2-20 use the Old English word “characterised”.  The correct modern US English word is “characterized”.  Appropriate correction is required.
Claims 9 and 20 are objected to because of the following informalities:  Claims 9 and 20 use the Old English word “centre”.  The correct modern US English word is “center”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 states “that the ferromagnetic element (1) or the magnetic element has a spherical shape, and in that the seat (6) of the connection element (4) has a shape such as to house the spherical element (1) by interlocking”.  The Examiner notes by way of claim 1, that the assembly comprises “a least one ferromagnetic element”, and “at least one magnetic element”, but that only one of those is “removably housed and retained” in the seat.  For clarification, applicant should amend the claim to state --the ferromagnetic element (1) or the magnetic element (2) to be housed in the connection element (4) has a spherical shape, and…--.  Similar language is used in claim 20. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 claims “a ferromagnetic or a magnetic element” (emphasis added).  These elements have already been defined in claim 1 and thus should be denoted by “the”.  	
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 states that “the lateral slot has at least two protuberances”.  It is unclear how a slot can have protuberances.  Rather, consistent with the plain meaning of the word “slot”, it appears that the slots must have “indentations”.   

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 states, “The magnetic assembly according to claim 12, when dependent on claim 3” (emphasis added).  First, claim 12 depends on claim 1, so that claim 3 is not within the claim three.  In addition, the claim language is unclear and unconventional as it is dependent on two claims.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 states, “The magnetic assembly according to claim 14 when dependent on claim 4” (emphasis added).  The language appears to be duplicate.  In addition, the claim language is unclear and unconventional.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. not housed is the connection element (4) is a bar--.  That is, it appears applicant is directing this limitation to the element that is not seated in the connection element.  In addition, it is unclear if the magnetic material or ferromagnetic material is housed in the bar, or the complete bar is made out of the magnetic or ferromagnetic material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (i.e. ”Kim”; US Pub. No. 2010/0075567 A1) in view of Roger (US Pub. No. 2005/0118926 A1).
Regarding claim 1, Kim discloses a magnetic assembly for creating three-dimensional structures (Fig. 2), the magnetic assembly comprising at least one magnetic element (2) (Fig. 6, item 16 and par. [0031]), and at least one support panel (3) having a perimeter edge (10) (Fig. 4; noting the + or Y shape, and noting lexico.com defines “panel” as a “a flat or curved component”; emphasis added), the magnetic assembly being characterised in that it further comprises at least one connection element (4) (Fig. 6, item 42), the at least one connection element (4) comprising a seat (6) for removably housing and retaining a ferromagnetic element (1) or a magnetic element (Fig. 6, item 16 and par. [0033]; noting the case can be made of a “flexible material” making obvious both insertion and removal of the magnet, aka the magnetic element; emphasis added), and at least one peripheral portion (9) suitable for being removably coupled to at least one portion of the perimeter edge (10) of the support panel (3), becoming locked thereto (Fig. 6, item 42 and par. [0036], noting the body/panel may be also made of “flexible material” making obvious both insertion and removal of the case; emphasis added).   It is noted that Kim does not specifically disclose the use of at least one ferromagnetic element (1) and the magnet magnetically couplable to the at least one ferromagnetic element (1).  However, Kim appears to make obvious the use of 
Regarding claim 2, the combined Kim and Roger disclose that the ferromagnetic element (1) or the magnetic element has a circular shape (Kim: Fig. 7(b)), and in that the seat (6) of the connection element (4) has a shape such as to house the circular element (1) by interlocking (Kim: par. [0032]).  It is noted that the combined Kim and Roger do not specifically disclose that the element is spherical.  However, regarding using a spherical shape over a circular shape, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, page 8, lines 3-6, applicant disclosing a “sphere”, but stating that it can have a “different shape”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the element would not be significant: that is, other magnetic toys would attach to the element regardless of its exact shape.    
Regarding claim 3, the combined Kim and Roger disclose that that the support panel (3) has one or more seats (5) (Kim: Fig. 4; noting four (4) seats for the + configuration), in particular one or more holes (5), for housing a ferromagnetic element (1) or a magnetic element (Kim: Fig. 6, proximate items 36 or 43; noting four (4) holes for four (4) seats for the + configuration).
Regarding claim 4, the combined Kim and Roger disclose that at least one portion of the perimeter edge (10) of the support panel (3) has a lateral slot (12) for the insertion of the peripheral portion (9) of the connection element (4) therein (Kim: Fig. 6, item 38).  
Regarding claim 5, the combined Kim and Roger disclose that the peripheral portion (9) of the connection element (4) is coupled to the lateral slot (12) of the panel (3) by means of a bayonet-like interlock (Kim: Fig. 6; item 38; noting the male projections of items 42 sticks into item 38, see applicant’s spec, page 11, lines 12-21 defining a “bayonet-like interlock” as essentially a protuberance insertion into a slot).
Regarding claim 6, the combined Kim and Roger disclose that the lateral slot (12) is fashioned between the opposing faces (3’, 3”) of the support panel (3) (Kim: Fig. 6, items 38), and in that the peripheral portion (9) of the connection element (4) has at least one portion configured so as to be inserted into the lateral slot (12) between the opposing faces (3’, 3”) of the support panel (3) (Kim: Fig. 6; items 42, noting the male projections on item 42 that inserts into items 38).
Regarding claim 7, the combined Kim and Roger disclose that the lateral slot (12) has at least two protuberances (8) or opposing indentations (Kim Fig. 6; noting two indentations), each protuberance (8) or indentation being at the inner portion of the opposing faces (3’, 3”) of the panel (3), and in that the peripheral portion (9) of the connection element (4) has an indentation (7) or a protuberance on each of the two opposing faces thereof so that when the peripheral portion (9) of the connection element (4) is inserted into the lateral slot (12), each protuberance (8) or indentation interlocks with the respective indentation (7) or protuberance (Kim: Fig. 6; items 42, noting the two male projections on the connecting element, item 42 that inserts into the two slots, items 38).
Regarding claim 8, the combined Kim and Roger disclose that the support panel (3) has a polygonal shape, and in that the lateral slot (12) is fashioned in at least one corner of the polygonal support panel (3) (Roger: Figs. 7 and 8).
Regarding claim 9, the combined Kim and Roger disclose that in that the lateral slot (12) of the support panel (3) and the peripheral portion (9) of the connection element (4) have dimensions such that, when the connection element (4) is coupled to the support panel (3), the geometric centre of the element (1) housed in the connection element (4) substantially coincides, in a top view of the panel (3), with the vertex of the corner of the panel (3) wherein the slot (12) is fashioned (Kim: Fig. 7 in combination with Roger: Fig. 7; noting the geometric center of the flat plate in the top view, as claimed).
Regarding claim 10, the combined Kim and Roger disclose that that each corner having the lateral slot (12) is chamfered or broken so as not to interfere with the ferromagnetic element (1) or magnetic element when it is disposed in the connection element (4) in turn coupled to the support panel (3) (Roger: Fig. 5; clearly showing chamfered to connect to a spherical ball).
Regarding claim 12, the combined Kim and Roger disclose that the support panel (3) comprises two half-panels (3’, 3”) that are couplable to each other (Kim: Fig. 6, items 30).  It is noted that the combined Kim and Roger do not specifically disclose that the panels are removably coupled.  However, regarding using removably coupled panels, it has been that making a larger structure separable is not patentable if it were desirable to gain access to either In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the panels could be made removably coupled in order to allow access to the seat and magnet housed there between.   	
Regarding claim 13, the combined Kim and Roger disclose that that each half-panel (3’, 3”) has one or more holes (5’, 5”) suitable for housing circular-shaped elements (1) and clamping means (13) at the holes (5’, 5”) configured so that when the respective circular element (1) is disposed at the hole (5’; 5”) of the inner face of a half-panel (3’; 3”), and the halfpanels (3’, 3”) are coupled to each other on the inner faces, the holes (5’, 5”) of each half-panel (3’, 3”) will be in a corresponding position and the circular-shaped elements (1) disposed on the one or more holes (5’, 5”) will be clamped in place by the clamping means (13), thus preventing or reducing the rotation thereof (Kim: Fig. 6; noting the holes proximate 36 filled with item 42 which can be clamped in place and into slots 38; noting the ability to slightly “reduce the rotation” by clamping is functionally possible given the structure). It is noted that the combined Kim and Roger do not specifically disclose that the element is spherical.  However, regarding using a spherical shape over a circular shape, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, page 8, lines 3-6, applicant disclosing a “sphere”, but stating that it can have a “different shape”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the element would not be significant: that is, other magnetic toys would attach to the element regardless of its exact shape.    
Regarding claim 14, the combined Kim and Roger disclose that the connection element (4) has a disc shape (Kim: Fig. 6, items 42).
that the connection element (4) has one or more openings (16) (Kim: Fig. 6, item 42) so that, when a ferromagnetic element (1) or a magnetic element is disposed in the seat (6) of the connection element (4), the opening (16) enables the insertion of a magnetic element (2) or a ferromagnetic element to allow the magnetic coupling (Kim: par. [0033]; noting the magnet may be inserted into the “flexible material” case; so this is functionally possible given the structure).
Regarding claim 16, the combined Kim and Roger disclose that the removable coupling between the ferromagnetic element (1) or the magnetic element (2) and the seat (6) of the connection element (4) is a mechanical coupling (Kim: par. [0033]; noting a magnet and flexible material groove coupling).
Regarding claim 18, the combined Kim and Roger disclose that the seat (6) of the connection element (4) is a through hole (6), such as to enable the ferromagnetic element (1) or the magnetic element (2) to be housed by one of the two opposing faces of the connection element (4) (Kim: Fig. 6, items 42; noting the openings).
Regarding claim 19, the combined Kim and Roger disclose that the removable coupling between the peripheral portion (9) of the connection element (4) and the portion of the perimeter edge (10) of the support panel (3) is a mechanical coupling (Kim: par. [0036] and Fig. 6; noting a male protrusion with a slot and/or insertion of case into the flexible material body).
Regarding claim 20, the combined Kim and Roger disclose that the ferromagnetic element (1) or the magnetic element (2) to be housed in the connection element (4) has a circular shape (Kim: Fig. 6, item 16), and the lateral slot (12) of the support panel (3) and the peripheral portion (9) of the connection element (4) have dimensions such that, when the connection element (4) is coupled to the support panel (3) and the circular element (1; 2) is housed in the seat (6) of the connection element (4), the geometric centre of the spherical element (1:2)  substantially coincides, in a top view of the panel (3), with the vertex of the corner of the panel (3) in which the slot (12) is provided (Kim: Fig. 7 in combination with Roger: Fig. 7; noting the geometric center of the flat plate in the top view, as claimed). It is noted that the combined Kim and Roger do not specifically disclose that the element is spherical.  However, regarding using a spherical shape over a circular shape, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, page 8, lines 3-6, applicant disclosing a “sphere”, but stating that it can have a “different shape”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the element would not be significant: that is, other magnetic toys would attach to the element regardless of its exact shape.    
Regarding claim 22, the combined Kim and Roger disclose that the magnetic element (2) or the ferromagnetic element (1) is a bar (Kim: Fig. 6; noting the bar-like structure holds the magnetic element).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (i.e. ”Kim”; US Pub. No. 2010/0075567 A1) in view of Roger (US Pub. No. 2005/0118926 A1) and in further view of Song et al. (herein “Song”; US Pub. No. 2009/0181595 A1).
Regarding claim 17, it is noted that the combined Kim and Roger do not specifically disclose that the seat (6) of the connection element (4) has a plurality of teeth (11) shaped so as to facilitate the insertion of the ferromagnetic element (1) or the magnetic element (2).   .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (i.e. ”Kim”; US Pub. No. 2010/0075567 A1) in view of Roger (US Pub. No. 2005/0118926 A1) and in further view of Official Notice.
Regarding claim 21, it is noted that the combined Kim and Roger do not specifically disclose that the half-panels (3’; 3”) comprise male-female couplings of a mechanical type.  However, Kim discloses two halves of a housing that may be attached together to create a finished piece (Figs. 6 and 4).  In addition, the Examiner takes Official Notice that two halves or shells of housings are commonly and well-known to be linked by male-female couplings.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Kim and Roger to connect the two half panels by male-female couplings because doing so is well-known in the art.


Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711



/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711